United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-3363
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                     Jamie Charles

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Western District of Arkansas - El Dorado
                                 ____________

                               Submitted: July 5, 2013
                                 Filed: July 8, 2013
                                   [Unpublished]
                                   ____________

Before WOLLMAN, BOWMAN, and GRUENDER, Circuit Judges.
                       ____________

PER CURIAM.

      Jamie Charles directly appeals after he pled guilty to possession of a machine
gun in furtherance of a drug-trafficking crime, and the district court1--upon granting

      1
       The Honorable Susan O. Hickey, United States District Judge for the Western
District of Arkansas.
the government’s motion for a downward departure--sentenced him below the
statutory minimum. Charles’s counsel has moved to withdraw, and has filed a brief
under Anders v. California, 386 U.S. 738 (1967), alluding to the fact that Charles at
sentencing expressed confusion about the offense to which he had pled guilty, and
suggesting that Charles is dissatisfied with his sentence, but asserting no grounds for
reversal. Charles has filed a supplemental brief, challenging the factual basis for his
plea.

       Upon careful review, we note that Charles specifically confirmed at the plea
hearing that he understood he was pleading guilty to possession of a machine gun in
furtherance of a drug-trafficking crime, and thus we conclude that he knowingly pled
guilty to that offense. Cf. United States v. Todd, 521 F.3d 891, 895 (8th Cir. 2008)
(defendant properly advised of nature of charge to which he pled guilty where
prosecutor recited elements of offense at plea hearing). We further conclude that
there is no merit to his challenges concerning the factual basis for his plea. See
O’Leary v. United States, 856 F.2d 1142, 1143 (8th Cir. 1988) (per curiam) (in
pleading guilty, defendant admits all factual allegations made in indictment). Finally,
having reviewed the record independently under Penson v. Ohio, 488 U.S. 75, 80
(1988), we find no non-frivolous issues.

      Accordingly, we grant counsel’s motion to withdraw, and we affirm.
                     ______________________________




                                         -2-